Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 09/29/2022 

Response to Arguments
Applicant's arguments filed 09/29/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks on the USC 103 rejection which recites:
“Applicant respectfully submits that Buller does not show or suggest using a received category of material to select and retrieve instructions or items for generating build parameter values…However, Buller does not indicate that the secured data is formed using instructions or items that are selected based on a category of material”

Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner points to Buller ([0097] . For example, a selected effect for a requested 3D object may comprise (i) a material type), in teaching based on the received category for the material, and ([0127] , during generation of the forming instructions, may be according to selected forming process(es). The selected forming process(es) may consider one or more forming parameters of the requested 3D object, [0133] The instructions data may be generated and/or transmitted in a (e.g., data) pipeline, in teaching selecting instructions for generating build parameter values. Based on the forming paraments which includes material composition the instructions are generated, which is interpreted as selecting instructions based on the received category for the material. Bueller then discloses [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object. The security may promote an (i) integrity, (ii) authentication, and/or (iii) confidentiality, of data used to form at least a portion of at least one three-dimensional (3D) object,… The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data. Showing  that the secured data is formed using instructions, as the private data is interpreted as the portion of the instructions that are secured.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-22  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller et al. (US20200139631A1, herein Buller).
Regarding claim 1, Buller teaches A 3D printer ([0083] a 3D forming (e.g., printing, or print) cycle refers to printing one or more 3D objects in a 3D printer, e.g., using one printing instruction batch) comprising: a holding area holding material to be used by the 3D printer to produce a part (Fig. 1 104, [0094] material within a material bed (e.g., FIG. 1, 104). In the example of FIG. 1, a layer forming device 113 includes a (e.g., powder) dispenser 116, a leveler 117, and material removal mechanism 118. During printing, the 3D object (e.g., and the material bed) may be supported by a (e.g., movable) platform, which platform may comprise a base (e.g., FIG. 1, 102))  ; at least one component for producing the part through layer-wise additive manufacturing using a 3D printing technology ([0094] FIG. 1, a layer forming device 113 includes a (e.g., powder) dispenser 116, a leveler 117, and material removal mechanism 118. During printing, the 3D object (e.g., and the material bed) may be supported by a (e.g., movable) platform, which platform may comprise a base (e.g., FIG. 1, 102)) ; a data storage device on which instructions are stored for generating build parameter values ([0187] The instructions may be stored in a memory location, such as the memory 1302. The instructions can be directed to the processing unit, which can subsequently program or otherwise configure the processing unit to implement methods of the present disclosure, [0185] generation of forming instructions for formation of a 3D object) , the instructions including empirically derived data, relationships, and/or equations ([0097] The instructions data may comprise instructions for control of a movement of a transforming agent across a target surface (e.g., on an exposed surface of a material bed). The movement of the transforming agent may comprise with a specified transforming agent intensity considering (e.g., as a function of) its position on the target surface. The instructions data may comprise (i) forming instructions data, or (ii) layout instructions data, [0106] The generation of forming instructions for a given requested 3D object may consider (e.g., be based at least in part on) the corrective deformation, [0108] An expected mechanical deformation (e.g., mechanical component of a thermo-mechanical model) can be calculated by finding the function x=Φ(t, X) using the following Equation 2); and a processor executing instructions stored on the data storage device to perform steps comprising ([0187] The processing unit can execute a sequence of machine-readable instructions, which can be embodied in a program or software. The instructions may be stored in a memory location) :
receiving values for a public build parameter set and receiving a category for the material wherein the category represents multiple different materials  ([0104] A ROI module may enable specification of (i) at least one formation variable category option, and/or (ii) a selected effect, to at least a portion of a requested 3D object. The at least the portion may comprise at least one (a) surface portion, or (b) volumetric portion…a category may comprise (I) a forming feature and/or (II) a given forming (e.g., printing) process of a plurality of forming processes, [0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon. The material may comprise an alloy and alloying elements (e.g., for inoculation), [0097] The forming instructions may cause a given manufacturing device to control and/or to select an effect with respect to a at least a portion of a generated (e.g., requested) 3D object. For example, a selected effect for a requested 3D object may comprise (i) a material type, (ii) a microstructure (iii) a density, (iv) a surface roughness, (v) a material porosity, (vi) an auxiliary support structure (or absence thereof), (vii) a dimensional requirement and/or tolerance, or (viii) a rate of formation, with which (e.g., a portion of) the requested 3D object is formed, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e. public is the portion of the instruction data not secured); based on the received category for the material ([0097] . For example, a selected effect for a requested 3D object may comprise (i) a material type), selecting instructions for generating build parameter values ([0127] , during generation of the forming instructions, may be according to selected forming process(es). The selected forming process(es) may consider one or more forming parameters of the requested 3D object, [0133] The instructions data may be generated and/or transmitted in a (e.g., data) pipeline ) ; executing the selected instructions for generating the build parameter values to determine values for a private build parameter set, ([0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object. The security may promote an (i) integrity, (ii) authentication, and/or (iii) confidentiality, of data used to form at least a portion of at least one three-dimensional (3D) object,… The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data),  that vary based on the properties of the material ([0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object), wherein the values for the private build parameter set are determined from the received public build parameter set values ([0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e secured portion of instruction data is private, and the portion not secured is public); and using the received public build parameter set values and the private build parameter set values to build the part ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object, [0061] manufacturing device, is operable to read (e.g., and decrypt) at least a portion of a secured (e.g., encrypted) file that is related to the instructions data for forming a requested 3D object.) .

Regarding claim 2, Buller teaches The 3D printer of claim 1 wherein the processor performs a further step of storing the private build parameter set values in the data storage device ([0188] The storage unit may store encryption and/or decryption keys, [0141] An encrypting operation may encrypt at least a portion of the file (e.g., 423), e.g., that is related to the forming instructions, [0187] The instructions may be stored in a memory location, such as the memory 1302. ) such that user access to the private build parameter set values is prevented ([0008] Data assurance may generate at least one assured file, e.g., for use by a manufacturing unit for forming at least one three-dimensional object. In some embodiments, data security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data, [0124] The security may be implemented for (e.g., during) generation of instructions data. The security may be implemented for (e.g., during) the process (e.g., virtual and/or physical) formation of the 3D object. The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data. The security may comprise encryption of at least one forming instructions related file. The security may be implemented (e.g., provided) during a transfer from at least one stage and/or module to another) .

Regarding claim 3, Buller teaches The 3D printer of claim 1 wherein the public build parameter set values and the private build parameter set values are used to build a plurality of parts ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object), [0142] The second stage may modify the forming instructions that were generated in the object stage. In some embodiments, a modification of the forming instructions (e.g., data) comprises a modification regarding: (i) an arrangement (e.g., of a plurality of objects) of a build volume ).

Regarding claim 4, Buller teaches The 3D printer of claim 1 wherein the processor executes additional instructions to perform further steps comprising: receiving a new value for a build parameter in the public build parameter set ([0140] generation of and/or modification to one or more files, [0117] a modification may comprise an adjustment to forming instructions data, [0097] The forming instructions may cause a given manufacturing device to control and/or to select an effect with respect to a at least a portion of a generated (e.g., requested) 3D object. For example, a selected effect for a requested 3D object may comprise (i) a material type, (ii) a microstructure (iii) a density, (iv) a surface roughness, (v) a material porosity, (vi) an auxiliary support structure (or absence thereof), (vii) a dimensional requirement and/or tolerance, or (viii) a rate of formation, with which (e.g., a portion of) the requested 3D object is formed [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e. the modified forming instructions data is the new value for a build parameter, and the not secured portion of the instruction data is the public set) determining a new value for one of the build parameters in the private build parameter set based on the new value for the build parameter in the public build parameter set ([0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object, [0117] a modification may comprise an adjustment to forming instructions data). (i.e secured portion of instruction data is private, the portion not secured is public, and the modified data is the new value); and using the new value for the build parameter in the private build parameter set and the new value for the build parameter in the public build parameter set to build a part ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object), [0061] manufacturing device, is operable to read (e.g., and decrypt) at least a portion of a secured (e.g., encrypted) file that is related to the instructions data for forming a requested 3D object, [0117] a modification may comprise an adjustment to forming instructions data, Fig.5 510 adjusting simulation, 512 forming object, [0145] One or more objects can be formed (e.g., printed) (e.g., FIG. 4, 412; FIG. 5, 512) using one or more manufacturing devices (e.g., forming tools such as printers).

Regarding claim 5, Buller teaches The 3D printer of claim 1 wherein the part is a test part designed to evaluate the performance of the material ([0075] 3D printing may include rapid prototyping, [0164] the alloy includes a superalloy. The alloy may include a high-performance alloy. The alloy may include an alloy exhibiting at least one of: excellent mechanical strength, resistance to thermal creep deformation, good surface stability, resistance to corrosion, and resistance to oxidation, [0105] an object stage module provides an analysis (e.g., estimation, calculation and/or assessment) of a likelihood of failure in the forming of a (e.g., requested) 3D object…an analysis may comprise(i) any estimated failure mode(s) of the 3D object formation, or (ii) a response to the (e.g., any) estimated failure mode(s). In some embodiments, an estimated failure mode comprises a failure of (i) object support; (ii) residual stress; (iii) material property; (iv) excessive material addition; (v) adjustive deformation; or (vi) destructive deformation; of the (e.g., forming) 3D object, [0146] the analysis provides data concerning one or more material properties (e.g., porosity, surface roughness, grain structure, internal strain and/or chemical composition) of the object(s)).

Regarding claim 6, Buller teaches The 3D printer of claim 1 wherein the received values for the public build parameter set comprise a value for a layer height ([0112] A thickness of a slice may correspond with a layer height (e.g., thickness) of the formed 3D object. The 3D model may be organized into a plurality of (e.g., neighboring) slices), [0097] The forming instructions may cause a given manufacturing device to control and/or to select an effect with respect to a at least a portion of a generated (e.g., requested) 3D object. For example, a selected effect for a requested 3D object may comprise (i) a material type, (ii) a microstructure (iii) a density, (iv) a surface roughness, (v) a material porosity, (vi) an auxiliary support structure (or absence thereof), (vii) a dimensional requirement and/or tolerance, or (viii) a rate of formation, with which (e.g., a portion of) the requested 3D object is formed [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object).

Regarding claim 7, Buller teaches The 3D printer of claim 1 wherein the received values for the public build parameter set comprise a hardware specification ([0102] In some embodiments, a setting of a manufacturing device may comprise… (E) manufacturing device (e.g., type and/or unit number), (F) pre-transformed material size and/or type, or (G) transforming agent type, [0011] the plurality of process parameters comprises one or more settings of the manufacturing unit, [0123] The instructions data may comprise specification of at least one process parameter [0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object). (i.e. the portion of instructions data not secured is public).

Regarding claim 8, Buller teaches The 3D printer of claim 1, wherein the 3D printing technology is selected from one of material extrusion, material jetting, vat photopolymerization, powder bed fusion, and directed energy deposition ([0139] the forming instructions engine considers (e.g., manual and/or automatic) selection of at least one forming process (e.g. of a plurality of forming processes) for a (e.g., each) virtual slice or slice portion, [0076] 3D printing methodologies can comprise extrusion, wire, granular, laminated, light polymerization, or powder bed and inkjet head 3D printing.).

Regarding claim 9, Buller teaches A method in a 3D printer ([0083] a 3D forming (e.g., printing, or print) cycle refers to printing one or more 3D objects in a 3D printer, e.g., using one printing instruction batch) comprising: receiving values for a public build parameter set and receiving a category for the material wherein the category represents multiple different materials ([0104] A ROI module may enable specification of (i) at least one formation variable category option, and/or (ii) a selected effect, to at least a portion of a requested 3D object. The at least the portion may comprise at least one (a) surface portion, or (b) volumetric portion…a category may comprise (I) a forming feature and/or (II) a given forming (e.g., printing) process of a plurality of forming processes, [0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon. The material may comprise an alloy and alloying elements (e.g., for inoculation), [0097] The forming instructions may cause a given manufacturing device to control and/or to select an effect with respect to a at least a portion of a generated (e.g., requested) 3D object. For example, a selected effect for a requested 3D object may comprise (i) a material type, (ii) a microstructure (iii) a density, (iv) a surface roughness, (v) a material porosity, (vi) an auxiliary support structure (or absence thereof), (vii) a dimensional requirement and/or tolerance, or (viii) a rate of formation, with which (e.g., a portion of) the requested 3D object is formed, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e. public is the portion of the instruction data not secured); using the received category to select and retrieve items used to determine private build parameter values from the values for the public build parameter set ([0097]  For example, a selected effect for a requested 3D object may comprise (i) a material type, [0127] , during generation of the forming instructions, may be according to selected forming process(es). The selected forming process(es) may consider one or more forming parameters of the requested 3D object, [0133] The instructions data may be generated and/or transmitted in a (e.g., data) pipeline ), [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object. The security may promote an (i) integrity, (ii) authentication, and/or (iii) confidentiality, of data used to form at least a portion of at least one three-dimensional (3D) object,… The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data, [0209] The 3D printing included layer-wise melting of powder material disposed in sequential layers to form a powder bed); determining values for a private build parameter set ([0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object. The security may promote an (i) integrity, (ii) authentication, and/or (iii) confidentiality, of data used to form at least a portion of at least one three-dimensional (3D) object,… The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data) that vary based on the properties of the material ([0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object), wherein the values for the private build parameter set are determined from the received public build parameter set values and the retrieved items ([0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e secured portion of instruction data is private, and the portion not secured is public); and using the received public build parameter set values and the private build parameter set values to build a part ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object, [0061] manufacturing device, is operable to read (e.g., and decrypt) at least a portion of a secured (e.g., encrypted) file that is related to the instructions data for forming a requested 3D object.)

Regarding claim 10, Buller teaches The method of claim 9 further comprising storing the determined values for the private build parameter set within the 3D printer ([0188] The storage unit may store encryption and/or decryption keys, [0141] An encrypting operation may encrypt at least a portion of the file (e.g., 423), e.g., that is related to the forming instructions, [0187] The instructions may be stored in a memory location, such as the memory 1302 ) such that users of the 3D printer cannot access the determined values ([0008] Data assurance may generate at least one assured file, e.g., for use by a manufacturing unit for forming at least one three-dimensional object. In some embodiments, data security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data, [0124] The security may be implemented for (e.g., during) generation of instructions data. The security may be implemented for (e.g., during) the process (e.g., virtual and/or physical) formation of the 3D object. The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data. The security may comprise encryption of at least one forming instructions related file. The security may be implemented (e.g., provided) during a transfer from at least one stage and/or module to another).

Regarding claim 11, Buller teaches The method of claim 9 wherein the values for the private build parameter set are determined as part of a method for evaluating a performance of the material ([0105] an object stage module provides an analysis (e.g., estimation, calculation and/or assessment) of a likelihood of failure in the forming of a (e.g., requested) 3D object…an analysis may comprise(i) any estimated failure mode(s) of the 3D object formation, or (ii) a response to the (e.g., any) estimated failure mode(s). In some embodiments, an estimated failure mode comprises a failure of (i) object support; (ii) residual stress; (iii) material property; (iv) excessive material addition; (v) adjustive deformation; or (vi) destructive deformation; of the (e.g., forming) 3D object), [0146] the analysis provides data concerning one or more material properties (e.g., porosity, surface roughness, grain structure, internal strain and/or chemical composition) of the object(s), ([0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object)).

Regarding claim 12, Buller teaches The method of claim 11 wherein the determined values of the private build parameter set and the received value for the public build parameter set are used to layer-wise build ([0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object, [0075] 3D printing may refer to sequential addition of material layers or joining of material layers (or parts of material layers) to form a 3D structure, in a controlled manner ). (i.e secured portion of instruction data is private, and the portion not secured is public) a plurality of parts ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object), [0142] The second stage may modify the forming instructions that were generated in the object stage. In some embodiments, a modification of the forming instructions (e.g., data) comprises a modification regarding: (i) an arrangement (e.g., of a plurality of objects) of a build volume ) to evaluate the performance of the material [0164] the alloy includes a superalloy. The alloy may include a high-performance alloy. The alloy may include an alloy exhibiting at least one of: excellent mechanical strength, resistance to thermal creep deformation, good surface stability, resistance to corrosion, and resistance to oxidation, [0105] an object stage module provides an analysis (e.g., estimation, calculation and/or assessment) of a likelihood of failure in the forming of a (e.g., requested) 3D object…an analysis may comprise(i) any estimated failure mode(s) of the 3D object formation, or (ii) a response to the (e.g., any) estimated failure mode(s). In some embodiments, an estimated failure mode comprises a failure of (i) object support; (ii) residual stress; (iii) material property; (iv) excessive material addition; (v) adjustive deformation; or (vi) destructive deformation; of the (e.g., forming) 3D object, [0146] the analysis provides data concerning one or more material properties (e.g., porosity, surface roughness, grain structure, internal strain and/or chemical composition) of the object(s).

Regarding claim 13, Buller teaches The method of claim 12 further comprising: receiving a new value for a build parameter in the public build parameter set ([0140] generation of and/or modification to one or more files, [0117] a modification may comprise an adjustment to forming instructions data, [0097] The forming instructions may cause a given manufacturing device to control and/or to select an effect with respect to a at least a portion of a generated (e.g., requested) 3D object. For example, a selected effect for a requested 3D object may comprise (i) a material type, (ii) a microstructure (iii) a density, (iv) a surface roughness, (v) a material porosity, (vi) an auxiliary support structure (or absence thereof), (vii) a dimensional requirement and/or tolerance, or (viii) a rate of formation, with which (e.g., a portion of) the requested 3D object is formed [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e. the modified forming instructions data is the new value for a build parameter, and the not secured portion of the instruction data is the public set); determining a new value for a parameter in the private build parameter set based on the new value for the build parameter in the public build parameter set ([0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object, [0117] a modification may comprise an adjustment to forming instructions data). (i.e secured portion of instruction data is private, the portion not secured is public, and the modified data is the new value); and rebuilding the part using the new value for the build parameter in the public build parameter set and the new value for the build parameter in the private build parameter set [0061] manufacturing device, is operable to read (e.g., and decrypt) at least a portion of a secured (e.g., encrypted) file that is related to the instructions data for forming a requested 3D object, [0117] a modification may comprise an adjustment to forming instructions data, Fig.5 510 adjusting simulation, 512 forming object, [0145] One or more objects can be formed (e.g., printed) (e.g., FIG. 4, 412; FIG. 5, 512) using one or more manufacturing devices (e.g., forming tools such as printers).

Regarding claim 14, Buller teaches The method of claim 9 further comprising: receiving the values for the public build parameter set comprises receiving a value for a public build parameter that is independent of the material used to build the part ([0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon, [0096] The forming instructions …selected effect for a requested 3D object may comprise (i) a material type); and wherein determining the value for a build parameter in the private build parameter set comprises using the received value for the public build parameter that is independent of the material used to build the part and the items retrieved based on the category for the material to determine the value for the build parameter in the private build parameter set ([0097] The forming instructions may cause a given manufacturing device to control and/or to select an effect with respect to a at least a portion of a generated (e.g., requested) 3D object. For example, a selected effect for a requested 3D object may comprise (i) a material type, (ii) a microstructure (iii) a density, (iv) a surface roughness, (v) a material porosity, (vi) an auxiliary support structure (or absence thereof), (vii) a dimensional requirement and/or tolerance, or (viii) a rate of formation, with which (e.g., a portion of) the requested 3D object is formed, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e. public is the portion of the instruction data not secured, private is the portion of the instruction data secured), [0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon. The material may comprise an alloy and alloying elements (e.g., for inoculation); 

Regarding claim 15, Buller teaches The method of claim 14 wherein the value for the public build material that is independent of the material ([0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon, [0096] The forming instructions …selected effect for a requested 3D object may comprise (i) a material type) used to build the part comprises a hardware specification ([0102] In some embodiments, a setting of a manufacturing device may comprise… (E) manufacturing device (e.g., type and/or unit number), (F) pre-transformed material size and/or type, or (G) transforming agent type, [0011] the plurality of process parameters comprises one or more settings of the manufacturing unit, [0123] The instructions data may comprise specification of at least one process parameter [0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object). (i.e. the portion of instructions data not secured is public).

Regarding claim 16, Buller teaches A method performed by a 3D printer ([0083] a 3D forming (e.g., printing, or print) cycle refers to printing one or more 3D objects in a 3D printer, e.g., using one printing instruction batch), the method comprising: receiving a value for a first parameter from a user of the additive manufacturing machine ([0139] the forming instructions engine considers (e.g., manual and/or automatic) selection of at least one forming process (e.g. of a plurality of forming processes) for a (e.g., each) virtual slice or slice portion, [0127] Manual may comprise default, user-specified, and/or automatically (e.g., preset) values); receiving a category for a material used by the 3D printer ([0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon. The material may comprise an alloy and alloying elements (e.g., for inoculation, [0104] A ROI module may enable specification of (i) at least one formation variable category option, and/or (ii) a selected effect, to at least a portion of a requested 3D object. The at least the portion may comprise at least one (a) surface portion, or (b) volumetric portion…a category may comprise (I) a forming feature and/or (II) a given forming (e.g., printing) process of a plurality of forming processes.); using the received category to select and retrieve an item ([0097] . For example, a selected effect for a requested 3D object may comprise (i) a material type, [0209] The 3D printing included layer-wise melting of powder material disposed in sequential layers to form a powder bed); determining a value for a second parameter using the value for the first parameter and the retrieved item ([0104] A ROI module may enable specification of (i) at least one formation variable category option, and/or (ii) a selected effect, to at least a portion of a requested 3D object. The at least the portion may comprise at least one (a) surface portion, or (b) volumetric portion…a category may comprise (I) a forming feature and/or (II) a given forming (e.g., printing) process of a plurality of forming processes, [0140] generation of and/or modification to one or more files, [0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object). (i.e secured portion of instruction data is second parameter, and the portion not secured is first parameter); storing the value for the second parameter and the identity of the second parameter ([0188] The storage unit may store encryption and/or decryption keys, [0141] An encrypting operation may encrypt at least a portion of the file (e.g., 423), e.g., that is related to the forming instructions, [0187] The instructions may be stored in a memory location, such as the memory 1302 ) such that the user of the manufacturing machine cannot access the value for the second parameter or the identity of the second parameter ([0008] Data assurance may generate at least one assured file, e.g., for use by a manufacturing unit for forming at least one three-dimensional object. In some embodiments, data security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data, [0124] The security may be implemented for (e.g., during) generation of instructions data. The security may be implemented for (e.g., during) the process (e.g., virtual and/or physical) formation of the 3D object. The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data. The security may comprise encryption of at least one forming instructions related file. The security may be implemented (e.g., provided) during a transfer from at least one stage and/or module to another); and building a part using the value for the first parameter and the value for the second parameter ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object, [0061] manufacturing device, is operable to read (e.g., and decrypt) at least a portion of a secured (e.g., encrypted) file that is related to the instructions data for forming a requested 3D object.)

Regarding claim 17, Buller teaches The method of claim 16 wherein the value for the first parameter varies with a property of a material used by the 3D printer ([0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object).

Regarding claim 18, Buller teaches The method of claim 17 further comprising receiving a value for a third parameter from the user of the additive manufacturing machine ([0139] the forming instructions engine considers (e.g., manual and/or automatic) selection of at least one forming process (e.g. of a plurality of forming processes) for a (e.g., each) virtual slice or slice portion, [0127] Manual may comprise default, user-specified, and/or automatically (e.g., preset) values.) the value for the third parameter is independent of the material used by the 3D printer ([0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon, [0096] The forming instructions …selected effect for a requested 3D object may comprise (i) a material type).

Regarding claim 19, Buller teaches The method of claim 18 wherein the value for the third parameter comprises a value for a hardware specification ([0102] In some embodiments, a setting of a manufacturing device may comprise… (E) manufacturing device (e.g., type and/or unit number), (F) pre-transformed material size and/or type, or (G) transforming agent type, [0011] the plurality of process parameters comprises one or more settings of the manufacturing unit, [0123] The instructions data may comprise specification of at least one process parameter [0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object). (i.e. the portion of instructions data not secured is public).

Regarding claim 20, Buller teaches The method of claim 16 further comprising building a plurality of parts using the value for the first parameter and the value for the second parameter ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object), [0142] The second stage may modify the forming instructions that were generated in the object stage. In some embodiments, a modification of the forming instructions (e.g., data) comprises a modification regarding: (i) an arrangement (e.g., of a plurality of objects) of a build volume).

Regarding claim 21, Buller teaches The method of claim 20 further comprising; after building the plurality of parts (Fig. 5), receiving a different value for the first parameter and determining an updated value for the second parameter based on the different value for the first parameter; and building a part using the different value for the first parameter and the updated value for the second parameter ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object), [0061] manufacturing device, is operable to read (e.g., and decrypt) at least a portion of a secured (e.g., encrypted) file that is related to the instructions data for forming a requested 3D object, [0117] a modification may comprise an adjustment to forming instructions data, Fig.5 510 adjusting simulation, 512 forming object, [0145] One or more objects can be formed (e.g., printed) (e.g., FIG. 4, 412; FIG. 5, 512) using one or more manufacturing devices (e.g., forming tools such as printers).

Regarding claim 22, Buller teaches A 3D printer ([0083] a 3D forming (e.g., printing, or print) cycle refers to printing one or more 3D objects in a 3D printer, e.g., using one printing instruction batch) comprising: a holding area holding material to be used by the device to produce a part (Fig. 1 104, [0094] material within a material bed (e.g., FIG. 1, 104). In the example of FIG. 1, a layer forming device 113 includes a (e.g., powder) dispenser 116, a leveler 117, and material removal mechanism 118. During printing, the 3D object (e.g., and the material bed) may be supported by a (e.g., movable) platform, which platform may comprise a base (e.g., FIG. 1, 102)); at least one component for producing the part through layer-wise additive manufacturing ([0094] FIG. 1, a layer forming device 113 includes a (e.g., powder) dispenser 116, a leveler 117, and material removal mechanism 118. During printing, the 3D object (e.g., and the material bed) may be supported by a (e.g., movable) platform, which platform may comprise a base (e.g., FIG. 1, 102)); a data storage device on which instructions are stored for generating build parameter values ([0187] The instructions may be stored in a memory location, such as the memory 1302. The instructions can be directed to the processing unit, which can subsequently program or otherwise configure the processing unit to implement methods of the present disclosure, [0185] generation of forming instructions for formation of a 3D object), the instructions including empirically derived data, relationships, and/or equations ([0097] The instructions data may comprise instructions for control of a movement of a transforming agent across a target surface (e.g., on an exposed surface of a material bed). The movement of the transforming agent may comprise with a specified transforming agent intensity considering (e.g., as a function of) its position on the target surface. The instructions data may comprise (i) forming instructions data, or (ii) layout instructions data, [0106] The generation of forming instructions for a given requested 3D object may consider (e.g., be based at least in part on) the corrective deformation, [0108] An expected mechanical deformation (e.g., mechanical component of a thermo-mechanical model) can be calculated by finding the function x=Φ(t, X) using the following Equation 2); and a processor executing instructions stored on the data storage device to perform steps comprising ([0187] The processing unit can execute a sequence of machine-readable instructions, which can be embodied in a program or software. The instructions may be stored in a memory location): receiving values for a set of build parameters ([0097] The forming instructions may cause a given manufacturing device to control and/or to select an effect with respect to a at least a portion of a generated (e.g., requested) 3D object. For example, a selected effect for a requested 3D object may comprise (i) a material type, (ii) a microstructure (iii) a density, (iv) a surface roughness, (v) a material porosity, (vi) an auxiliary support structure (or absence thereof), (vii) a dimensional requirement and/or tolerance, or (viii) a rate of formation, with which (e.g., a portion of) the requested 3D object is formed) that vary based on at least one of properties of the material ([0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object), liquefier hardware, and slice height and receiving a category for the material wherein the category represents multiple different materials ([0104] A ROI module may enable specification of (i) at least one formation variable category option, and/or (ii) a selected effect, to at least a portion of a requested 3D object. The at least the portion may comprise at least one (a) surface portion, or (b) volumetric portion…a category may comprise (I) a forming feature and/or (II) a given forming (e.g., printing) process of a plurality of forming processes , [0173] The printed 3D object can be made of a single material (e.g., single material type) or multiple materials (e.g., multiple material types). Sometimes one portion of the 3D object and/or of the material bed may comprise one material, and another portion may comprise a second material different from the first material. The material may be a single material type (e.g., a single alloy or a single elemental metal). The material may comprise one or more material types. For example, the material may comprise two alloys, an alloy and an elemental metal, an alloy and a ceramic, or an alloy and an elemental carbon. The material may comprise an alloy and alloying elements (e.g., for inoculation); based on received category of the material ([0097] . For example, a selected effect for a requested 3D object may comprise (i) a material type), selecting instructions for generating build parameter values ([0127] , during generation of the forming instructions, may be according to selected forming process(es). The selected forming process(es) may consider one or more forming parameters of the requested 3D object, [0133] The instructions data may be generated and/or transmitted in a (e.g., data) pipeline ); executing the selected instructions for generating the build parameter values to determine values for a set of additional build parameters ([0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object. The security may promote an (i) integrity, (ii) authentication, and/or (iii) confidentiality, of data used to form at least a portion of at least one three-dimensional (3D) object,… The security may deter (e.g., restrain and/or prevent) unauthorized access to at least a portion of the instructions data),  that vary based on the properties of the material ([0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object), wherein the values for the additional build parameters are determined from the received build parameter values and the received category ([0130] The damage may comprise property loss and/or (e.g., personal) harm. The damage may result from (e.g., be caused by) tampering with the file. The damage may be by accessing the information of the file and/or exposing at least part of the information in the file. For example, damage may be to (i) a forming equipment, (ii) materials, (iii) a forming facility, (iv) a person (e.g., facility personnel), or (v) intellectual property, [0177] The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object, [0124] providing a security (e.g., level) to (e.g., at least a portion of) the instruction data for forming the 3D object); and using the received build parameter values and the set of additional build parameter values to build the part ([0061] systems and methods enable implementation of data assurance to (e.g., at least a portion of) instructions data for forming at least a portion of a 3D object (e.g., a requested 3D object, [0061] manufacturing device, is operable to read (e.g., and decrypt) at least a portion of a secured (e.g., encrypted) file that is related to the instructions data for forming a requested 3D object.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117